Citation Nr: 1213047	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Whether the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for the period from 1995 through 1998 was properly computed.




ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from April 1970 to May 1974; from January 14, 1985 to January 25, 1985; from March 1991 to January 1992; and from June 8, 1992 to June 19, 1992.  Thereafter, he had additional service in the United States Air Force Reserve until his retirement in March 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decisional letter of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  A Board decision in March 2008 found that recoupment of the Veteran's military pay from his VA compensation benefits was proper, but remanded for further development the matter of whether the amount of the recoupment was proper.   


FINDINGS OF FACT

1. Information obtained from the service department documents that the Veteran received military pay for various periods of drill training from January 1, 1995, to April 1998; his VA compensation benefits were reduced accordingly.

2. An April 2011 (after the Board's March 2008 decision and remand) audit of the amounts of VA compensation benefits that were due to the Veteran and those paid to him for the period from January 1, 1995, through March 30, 1998 found that VA owed him $338.40; he was paid such amount in April 2011.


CONCLUSION OF LAW

The recomputed (by the April 2011 audit) amount of VA compensation benefits withheld for the purpose of recouping military drill pay for the period from 1995 through 1998 is not shown to be incorrect, and further adjustment is not warranted.  38 U.S.C.A. §§ 5304 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.654, 3.700(2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant appeal, there is no further dispute as to the relevant facts, and the law is controlling.  Because the law, and not the evidence, is dispositive of this claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Furthermore, the issue here does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5034(c), which prohibits the receipt of VA compensation for any period for which a person receives active service pay.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

According to the regulatory criteria, not more than one award of pension, compensation, or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his own service except as provided in 38 C.F.R. § 3.803, relating to naval pension, and 38 C.F.R. § 3.705(c), relating to waiver of retirement pay.  38 U.S.C.A. § 5304(c) prohibits the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 C.F.R. §§ 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason or failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).

Historically, the record reflects that by an October 1986 rating decision, the Veteran was awarded service connection for residuals of a left coracoclavicular joint strain, rated 0 percent, effective January 26, 1985.  Thereafter, he requested an increased rating for this disability (his only service-connected disability), and in March 2001, was awarded a 10 percent rating for disability, effective January 25, 1992.  See March 2001 rating decision.  A September 2001 notice letter advised the Veteran that his VA compensation benefits were being withheld because he had reported receiving reserve pay for certain periods from 1990 to 1995.  He was additionally advised that if he had received reserve pay for any periods other than the ones identified in the notice letter, he should let the Waco RO know.  In November 2001, the Veteran responded that he had the additional following reserve duty: 211 days in 1995, 30 days in 1996, 24 days in 1997, and 20 days in 1998.  He noted that he did not have access to his reserve records, but indicated that the days were "reasonably close" to the actual time served.  He also stated that he retired from the Air Force reserve on March 31, 1998.

An August 2005 RO letter proposed a reduction of the Veteran's VA compensation benefits based on the information he provided in his November 2001 letter, and notified him that he had a 60-day period within which to dispute the proposed action prior to any final determination.  In addition to offering him a pre-determination hearing, he was requested to advise the RO if any information was incorrect.  He did not respond to this letter.

In October 2005, the RO took action to recoup the Veteran's compensation for the amounts of military drill pay he had received from 1995 through 1998.  He appealed that decision.

In a March 2008 decision, the Board determined that the RO's recoupment of the Veteran's VA compensation to account for his receipt of military drill pay for the period from 1995 through 1998 was proper.  However, it remanded for further development the related issue of whether the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for the period from 1995 through 1998 was correct.  In particular, the Board noted that the Veteran's drill dates for the period from 1995 through 1998 were never officially verified.  Therefore, it requested that the RO contact the Defense Finance and Accounting Services (DFAS) in Cleveland, Ohio, to verify all pay and other benefits provided to the Veteran related to his service in the Air Force Reserve from January 1995 to April 1998.  The RO was then to arrange for an audit of the Veteran's VA compensation account, setting forth the amounts owed and paid from January 1995 to April 1998, and to formally notify him of the amount of overpayment of VA compensation.  The Veteran was also to be advised of his right to request a waiver of the recovery of such overpayment.

Pursuant to the Board's remand, the Veteran's leave and earning statements from January 1995 through April 1998 were obtained and associated with the claims file.  The Veteran's entitlement to VA compensation for the period beginning January 1, 1995 through March 30, 1998, and the amounts of compensation he was paid were audited to determine whether they were consistent.  Based on the audit, the RO determined that from January 1, 1995 through March 30, 1998, the Veteran was entitled to $3,579.00.  This amount had been paid to him (was included) in a check in the amount of $9,098.73 dated September 19, 2001,.  [The Board notes that $9,098.73 represents the retroactive award that was paid to the Veteran in September 2001, when he was awarded a 10 percent rating for his service-connected disability, effective January 25, 1992, less the benefits that were withheld because of his receipt of reserve pay from 1990 to 1995.]  However, the RO also determined from their audit that because of an adjustment in the Veteran's account, he was due an additional $338.40, and he was sent a check in that amount in April 2011.  See April 2011 notification of audit letter.

The Board has reviewed the RO's calculations and finds no apparent error.  Significantly, the Veteran was provided a copy of the audit, and has not expressed disagreement with any calculations therein.  As there remains no (post-audit and adjustment payment) dispute regarding the amount of the recoupment of military pay from VA compensation benefits, the Board finds that the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for the period from 1995 through 1998 (as recalculated based on an April 2011 audit) is correct.  Accordingly, the Veteran's appeal in the matter must be denied.


ORDER

The appeal to establish that the amount of VA compensation benefits withheld for the purpose of recouping military drill pay for the period from 1995 through 1998 was incorrect is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


